Final order confirming report of referee unanimously affirmed, with costs. We strike out findings “ XX ” and “ XXV ” of the referee’s report, and findings “ XX ” and “ XXV ” of the decision of the Special Term, on the ground, that they are .immaterial. The evidence and the findings both of the referee and of the Special Term made thereon satisfy us that the matter of the reasonable annual value to the relator of the stored waters in the two reservoirs did not enter into or form part of either the report or decision as to the reasonable value of the lands and structures and the percentage of assessment thereon. Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ.